Exhibit 10.1

 

AMENDMENT No. 1 TO AT MARKET ISSUANCE SALES AGREEMENT

 

THIS AMENDMENT No. 1 TO AT MARKET ISSUANCE SALES AGREEMENT (the “Amendment”) is
entered into effective as of the 2nd day of July, 2009 (the “Amendment Effective
Date”), by and between Valence Technology, Inc., a Delaware corporation (the
“Company”), and Wm Smith & Co. (“Wm Smith”).  Capitalized terms used herein but
not defined herein shall have the meanings ascribed to such terms in the At
Market Sales Issuance Agreement dated February 22, 2008 by and between the
Company and Wm Smith (the “Sales Agreement”).

 

RECITALS:

 

WHEREAS, through the date hereof, the Company has issued and sold 4,621,448
Shares (the “Previously Sold Shares”) prior to the Amendment Effective Date
through Wm Smith, acting as agent and/or principal, pursuant to the terms and
conditions of the Sales Agreement;

 

WHEREAS, the Company and Wm Smith each desire to amend the Sales Agreement to
increase the aggregate number of shares of the Company’s Common Stock permitted
to be sold thereunder by five million (5,000,000), to an aggregate of ten
million (10,000,000) shares of Common Stock;

 

WHEREAS, pursuant to Section 16 thereof, the Sales Agreement may be amended
pursuant to a written instrument executed by the Company and Wm Smith;

 

WHEREAS, such increase to ten million shares of Common Stock permitted to be
sold under the Sales Agreement less the Previously Sold Shares shall result in
5,378,552 Shares (the “Available Shares”) available for issuance and sale
thereunder immediately following such increase; and

 

WHEREAS, the parties hereto desire to take the actions set forth below.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereby agree as follows:

 


1.             AMENDMENT TO SECTION 1 OF THE SALES AGREEMENT; INCREASE IN
SHARES.  THE FIRST SENTENCE OF SECTION 1 OF THE SALES AGREEMENT IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“The Company agrees that, from time to time during the term of this Agreement,
on the terms and subject to the conditions set forth herein, it may issue and
sell through Wm Smith, acting as agent and/or principal, up to 10,000,000 shares
(the “Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”).”

 

Unless and to the extent that the context clearly requires otherwise, references
to “Shares” in the Sales Agreement, as amended by this Amendment, shall
hereafter be deemed to

 

--------------------------------------------------------------------------------


 

include the additional five million (5,000,000) shares of Common Stock (the
“Additional Shares”) that are the subject of this Amendment, mutatis mutandis;
provided that only the Available Shares shall remain available for issuance
thereunder.

 


2.             PROSPECTUS SUPPLEMENT.  THE COMPANY AGREES TO FILE A PROSPECTUS
SUPPLEMENT TO THE BASE PROSPECTUS INCLUDED AS PART OF THE REGISTRATION STATEMENT
RELATING TO THE ADDITIONAL SHARES (THE “NEW PROSPECTUS SUPPLEMENT”).  THE
COMPANY WILL FURNISH TO WM SMITH, FOR USE BY WM SMITH, COPIES OF SUCH NEW
PROSPECTUS SUPPLEMENT AND SUCH NEW PROSPECTUS SUPPLEMENT SHALL BE INCLUDED AS
PART OF THE REGISTRATION STATEMENT AND THE PROSPECTUS.


 


3.             ADDITIONAL SHARES LISTING.  THE COMPANY WILL USE ITS REASONABLE
BEST EFFORTS TO CAUSE THE ADDITIONAL SHARES TO BE LISTED ON THE EXCHANGE AND TO
QUALIFY THE ADDITIONAL SHARES FOR SALE UNDER THE SECURITIES LAWS OF SUCH
JURISDICTIONS AS WM SMITH REASONABLY DESIGNATES AND TO CONTINUE SUCH
QUALIFICATIONS IN EFFECT SO LONG AS REQUIRED FOR THE DISTRIBUTION OF THE
PLACEMENT SHARES (INCLUDING THE AVAILABLE SHARES); PROVIDED, HOWEVER, THAT THE
COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH TO QUALIFY AS A FOREIGN
CORPORATION OR DEALER IN SECURITIES OR FILE A GENERAL CONSENT TO SERVICE OF
PROCESS IN ANY JURISDICTION.


 


4.             SCHEDULE 3 OF THE SALES AGREEMENT.  THE LIST OF NAMES UNDER THE
HEADING “VALENCE TECHNOLOGY, INC.” ON SCHEDULE 3 OF THE SALES AGREEMENT IS
REVISED TO READ AS FOLLOWS:


 


ROBERT L. KANODE

Ross A. Goolsby

 


5.             AVAILABLE SHARES ACKNOWLEDGMENT.  THE COMPANY AND WM SMITH EACH 
ACKNOWLEDGE AND AGREE THAT IMMEDIATELY FOLLOWING THE EFFECTIVENESS OF THIS
AMENDMENT, THE NUMBER OF SHARES REMAINING AVAILABLE FOR SALE UNDER THE SALES
AGREEMENT, AS AMENDED BY THIS AMENDMENT, SHALL BE 5,378,552 SHARES.


 


6.             DELIVERIES OF THE COMPANY.  CONCURRENTLY WITH THE EXECUTION OF
THIS AMENDMENT, THE COMPANY HAS DELIVERED TO WM SMITH A CERTIFICATE CONTEMPLATED
BY SECTION 7(M) OF THE AGREEMENT AND HAS CAUSED COMPANY COUNSEL TO FURNISH A
RELIANCE LETTER AND A LEGAL OPINION LETTER ADDRESSING THE AUTHORIZATION AND
ENFORCEABILITY AGAINST THE COMPANY OF THIS AMENDMENT.


 


7.             NO OTHER AMENDMENTS.  EXCEPT AS SET FORTH IN THIS AMENDMENT, ALL
THE TERMS AND PROVISIONS OF THE SALES AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT.


 


8.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICTS OF
LAWS PRINCIPLES.


 


9.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN TWO COUNTERPARTS
(INCLUDING, WITHOUT LIMITATION, FACSIMILE COUNTERPARTS), EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the respective parties have executed this Amendment No. 1 to
At Market Issuance Sales Agreement effective as of the date first set forth
above.

 

 

 

VALENCE TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/ Robert L. Kanode

 

 

Robert L. Kanode

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

WM SMITH & CO.

 

 

 

 

 

 

 

By:

/s/ William S. Smith

 

 

William S. Smith

 

 

President

 

 

SIGNATURE PAGE TO AMENDMENT

 

--------------------------------------------------------------------------------